Citation Nr: 9910814	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-28 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the original amount of 
$10,086.00, to include the issue of whether the overpayment 
was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



REMAND

The veteran served on active duty from July 1964 to July 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 decision of the Committee on 
Waivers and Compromises (Committee) of the Montgomery, 
Alabama, that denied entitlement to waiver of the overpayment 
at issue.

While further delay is regrettable, the veteran has raised an 
issue that must be addressed by the Committee before further 
appellate action may be taken.  The veteran has challenged 
the amount and existence of the indebtedness.  A debtor has 
the right to dispute the existence or the amount of the debt.  
See 38 C.F.R. § 1.911(c) (1998); Schaper v. Derwinski, 1 Vet. 
App. 430, 434 (1991); Smith v. Derwinski, 1 Vet. App. 267 
(1991).  In this case, the veteran has argued that the 
overpayment at issue resulted from VA administrative error 
and should be waived.  In essence, he is claiming that the 
effective date of the reduction or discontinuance should be 
the date of last payment rather than June 1, 1996.  See 
38 U.S.C.A. § 5112(b)(9),(10) (West 1991); 38 C.F.R. § 3.500 
(1998).  The RO has not yet addressed this issue.  The 
veteran also requested that he be provided an accounting, 
explaining the amount of the overpayment and how it was 
calculated.  There is an audit of the veteran's account of 
record dated in July 1998; however, it appears that he was 
not provided a copy.  Additional development is warranted in 
this regard.

Because a determination on waiver of the indebtedness 
presupposes the correctness of the amount and/or existence of 
the indebtedness, the Board will defer consideration of the 
waiver claim until return of this appeal from REMAND.

Accordingly, in order to assure due process, this case is 
remanded for the following:

1.  Adjudicate the veteran's claim 
concerning the amount and existence of 
the overpayment in issue, undertaking 
such development as is necessary in order 
to adjudicate the issue, and addressing 
the specific contentions raised by the 
veteran.  See 38 U.S.C.A. 
§ 5112(b)(9),(10) (West 1991); 38 C.F.R. 
§ 3.500 (1998).  Also, provide an 
accounting to the veteran, explaining the 
amount of the overpayment and how it was 
calculated.  If the determination is 
adverse to the veteran, notify him of the 
determination and of his appellate 
rights, including the need to file a 
notice of disagreement and, following 
issuance of a statement of the case, a 
substantive appeal within an appropriate 
period of time in order to assure 
appellate review of this claim in 
conjunction with the current appeal.

2.  Then readjudicate the veteran's 
waiver claim.  Supporting analysis and 
explanation must be provided in 
connection with the readjudication of 
this claim.  If collection of the 
indebtedness is not precluded, after 
information concerning the veteran's 
current financial status has been 
obtained, reach a determination as to 
whether collection of the indebtedness 
would be contrary to the principle of 
equity and good conscience.  If the 
findings remain adverse to the veteran, 
he should be furnished a supplemental 
statement of the case which provides 
adequate notice of all actions taken by 
the agency of original jurisdiction 
subsequent to the issuance of the July 
1997 statement of the case.  The veteran 
must then be afforded an opportunity to 
reply thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of 
this REMAND is to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


